047114/20173/RCH/ELA/JFM

                    IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS

TIMOTHY FAHEY,

                       Plaintiff,

v.                                                   Case Number

WILLIAM SAROLAS, JOSE R. MARTINEZ,
LYFT, INC. and THE HERTZ
CORPORATION,

                      Defendants.

                                    NOTICE OF REMOVAL

       NOW COMES the Defendant, LYFT, INC., by and through its attorneys, Michael P.

Moothart, Richard C. Huettel, Erik L. Andersen, and James F. Maruna, of CASSIDAY

SCHADE LLP, and for its Notice of Removal, pursuant to 28 U.S.C. § 1446, states as follows:

                       Background and State Court Procedural Posture

       1.      Plaintiff, TIMOTHY FAHEY, filed his initial complaint in the Circuit Court of

Cook County on June 19, 2020. See Cook County Docket Sheet, attached as Exhibit A. The

Complaint named Defendant, UBER TECHNOLOGIES, INC. (“Uber”) and HERTZ

CORPORATION ("Hertz"), Jose Martinez and William Sarolas as defendants. (Ex.A). Four

days later, on June 23, 2020, Plaintiff filed a First Amended Complaint, dismissing Uber, and

adding Defendant, LYFT, INC. See First Amended Complaint, attached as Exhibit B.

       2.      Plaintiff's Second Amended Complaint sounds in negligence based on an alleged

automobile accident that occurred on November 2, 2019 at 111th and Cicero Avenue in Chicago,

Illinois. (Ex.B at ¶ 6; 11). As a result of the alleged accident, Plaintiff claims that he sustained

"severe injuries" to his "neck and spine" and will continue sustaining "great physical and mental
pain and suffering," with damages including "medical and health care expenses, disability, pain

and suffering." (Ex.B at Count 1, ¶ 17; Counts II, ¶ 23; Count III, ¶¶ 27-28).

       3.      Plaintiff served Defendant Lyft with the Second Amended Complaint on June 29,

2020. See Service of Process, attached as Exhibit C.

       4.      Plaintiff has only served one other Defendant in this matter – Hertz. (Ex.A).

I.     This Litigation Satisfies the Requirements for Diversity Jurisdiction Pursuant to 28
       U.S.C. § 1332

       5.      Pursuant to 28 U.S.C. § 1332, a party may invoke Federal Jurisdiction where

there is: (1) complete diversity of the Parties; and (2) more than $75,000 in controversy alleged.

       6.      First, there is complete diversity of parties. Plaintiff is a citizen of the State of

Florida. See (Ex.B at ¶ 1).

       7.      Served and Joined Defendant Lyft is a corporation organized under the laws of

the State of Delaware. See (Ex.B at ¶ 7). Lyft's principal place of business is California. See

Illinois Secretary of State Corporation File Detail Report for Lyft, Inc., attached as Exhibit D.

       8.      Unserved Defendant Sarolas is a citizen of Illinois. (Ex.B at ¶ 2). However, as

noted, there is no service on this Defendant. (Ex.A). Thus, he is not properly joined and served

to this matter at the time of its removal.

       9.      Unserved Defendant Martinez is a citizen of Illinois. (Ex.B at ¶ 4). Thus, he is

not properly joined and served to this matter at the time of its removal.

       10.     While Hertz Corporation is named as a Defendant in Plaintiff's First Amended

Complaint, Plaintiff improperly joined Hertz to this state court personal injury lawsuit because

Hertz is a corporation currently in a pending bankruptcy action that pre-dated Plaintiff's filing of

Original Complaint in this matter.       See (Ex.A); (Ex.B at ¶ 8); see also In re The Hertz

Corporation, No. 20-11218 (MFW) (Bankr. D. Del.) pending. On July 23, 2020, Plaintiff filed



                                                 2
an agreed, stipulated order of dismissal for Defendant Hertz in Cook County Circuit Court. See

July 23, 2020 Motion and Stipulated Order of Dismissal, attached as Exhibit E.

       11.     There is thus complete diversity of all properly joined and served parties in this

matter at the time of removal. As noted, Plaintiff is a citizen of Florida and all three currently

named Defendants are not. (Ex.B at ¶ 2; 4; 7); (Ex.D).

       12.     Lyft, as both the non-forum defendant and the only current defendant served, may

remove this action because “removal before service on the in-forum defendant is permitted” in

these circumstances. Graff v. Leslie Hindman Auctioneers, Inc., 299 F. Supp. 3d 928, 936 (N.D.

Ill. 2017) (St. Eve, J.) (collecting cases); see also D.C. v. Abbott Labs, Inc., 323 F. Supp. 991,

996-97 (N.D. Ill. 2018) (Dow, J.) (same).

       13.     Second, this matter contains more than $75,000 in controversy. In his First

Amended Complaint, Plaintiff alleges that, as a result of the alleged accident, Plaintiff sustained

"severe injuries" to his "neck and spine" and will continue sustaining "great physical and mental

pain and suffering," with damages including "medical and health care expenses, disability, pain

and suffering." (Ex.B at Count 1, ¶ 17; Counts II, ¶ 23; Count III, ¶¶ 27-28). In further

conversations with Plaintiff's counsel, these injuries are believed to be to his cervical spine, and

there is discussion of a need for future spinal fusion revision or extension surgery.

       14.     Because Illinois does not require a party to plead a maximum amount of damages

in a state law negligence case, the Plaintiff claimed only that his damages exceed $50,000 in his

underlying State Court Complaint rather than pleading a maximum value. See 28 U.S.C. §

1446(c)(2)(A)(ii). However, the nature of Plaintiff’s alleged injuries, and the value of his

claimed economic and non-economic damages clearly place more than $75,000 in controversy in

this matter. See 28 U.S.C. § 1446(c)(2)(B). Specifically, Plaintiff claims that the accident




                                                 3
injured his neck and spine, that he has past and ongoing medical expenses, with future spinal

surgery, and has experienced and continues experiencing disability, pain, and suffering. See

(Ex.B at Count 1, ¶ 17; Counts II, ¶ 23; Count III, ¶¶ 27-28). The amount of damages that

Plaintiff alleges in his Second Amended Complaint places more than $75,000 in controversy.

        15.    Accordingly, this lawsuit meets both of diversity jurisdiction's elements: (1)

complete diversity of parties and (2) more than $75,000 alleged in controversy. 28 U.S.C. §

1332.

        16.    Next, venue is proper in this judicial district. Pursuant to 28 U.S.C. § 1391(b)(2),

venue is proper in a judicial district in which a substantial part of the events or omissions giving

rise to the claim occurred. Plaintiff’s Second Amended Complaint alleges that his injuries stem

from a motor vehicle collision that occurred in Cook County, Illinois. (Ex.B at ¶ 11).

Accordingly, a substantial portion of the events giving rise to this accident occurred in Cook

County, Illinois. Cook County, Illinois is located in the Northern District of Illinois, Eastern

Division. Therefore, this litigation’s proper venue is the Northern District of Illinois, Eastern

Division.

II.     Lyft Timely Filed Its Notice of Removal Pursuant to 28 U.S.C. § 1446

        17.    Lyft timely filed its Notice of Removal. Pursuant to 28 U.S.C. § 1446(b)(2)(B), a

party seeking removal must file notice “within thirty days after receipt by the defendant, through

service or otherwise, a copy of the initial pleading setting forth the claim for relief upon which

such action or proceeding is based.”

        18.    Plaintiff did not name Lyft as a defendant in this matter until June 22, 2020, and

did not serve Lyft until June 29, 2020. (Ex.B); (Ex.C). Accordingly, Lyft has thirty (30) days

from June 29, 2020, to file its notice of removal, or more particularly, Lyft has until July 29,




                                                 4
2020 to file its notice of removal. Lyft satisfied the requirement for timely filing Notice of

Removal pursuant to 28 U.S.C. § 1446(b)(2)(B).

       19.     Therefore, Lyft has satisfied all requirements for removing this action to Federal

Court. 28 U.S.C. § 1446(b)(2)(A)-(C).

       20.     Because this lawsuit meets the requirements for diversity jurisdiction, and Lyft

timely filed and served its Notice of Removal, this instant lawsuit qualifies for removal to

Federal Court. Therefore, Lyft requests this lawsuit’s removal from Cook County Circuit’s

Court’s Law Division to the United States District Court for the Northern District of Illinois,

Eastern Division

       WHEREFORE, Defendant, LYFT, INC., respectfully requests this cause of action’s

removal to the United States District Court for the Northern District of Illinois, Eastern Division.

                                              Respectfully submitted,

                                              LYFT, INC.

                                              By: /s/ James F. Maruna

                                              Michael P. Moothart / ARDC No. 6299545
                                              Richard C. Huettel / ARDC No. 6190664
                                              Erik A. Andersen / ARDC No. 6255553
                                              James F. Maruna / ARDC No. 6313433
                                              CASSIDAY SCHADE, LLP
                                              222 W. Adams Street, Suite 1000
                                              Chicago, IL 60606
                                              (312) 641-3100
                                              (312) 444-1669 – Fax
                                              mmoothart@cassiday.com
                                              rhuettel@cassiday.com
                                              eandersen@cassiday.com
                                              jmaruna@cassiday.com

                                              Counsel for Defendant, Lyft, Inc.




                                                 5
                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 23, 2020, I electronically filed the foregoing document with

the clerk of the court for the Northern District of Illinois, using the electronic case filing system

of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys of

record in this case. A copy was emailed to:

        John Risvold
        Collins Law Firm
        1170 N Park Street S #200
        Naperville, IL 60563.
        jrisvold@collinslaw.com

                                                                                /s/ James F. Maruna
9545368 JMARUNA




                                                 6
